United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2926
                                    ___________

Terrell Jamaal Travis,               *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Larry Norris, Director,              *
Arkansas Department of Correction,   * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                              Submitted: December 17, 2008
                                 Filed: January 9, 2009
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Terrell Travis appeals the district court’s1 judgment denying his 28 U.S.C.
§ 2254 petition. Travis is serving a 55-year sentence imposed after an Arkansas jury
found him guilty of drug offenses. On direct appeal, the Arkansas Court of Appeals
rejected his challenge to the trial court’s denial of his motion to suppress, finding he


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
lacked standing to challenge the search of a rental car he was driving without
authorization in the rental agreement. See Travis v. State, 233 S.W.3d 705, 708-09
(Ark. Ct. App. 2006).

        In the instant habeas petition, Travis raised a Fourth Amendment challenge to
the denial of his motion to suppress, and the district court rejected the claim as barred
by Stone v. Powell, 428 U.S. 465 (1976). The district court nevertheless granted
Travis a certificate of appealability on his Fourth Amendment claim. We agree with
the district court that the claim is Stone-barred because Arkansas provided Travis with
an opportunity to fully and fairly litigate his Fourth Amendment claim and thus it is
not cognizable on federal habeas review. See Chavez v. Weber, 497 F.3d 796, 801-02
(8th Cir. 2007) (standard of review; if state afforded opportunity for full and fair
litigation of Fourth Amendment claim, habeas relief is unavailable even if legal or
factual error occurred); see also Terry v. Martin, 120 F.3d 661, 662-64 (7th Cir. 1997)
(rejecting habeas petitioner’s claim that he did not have full and fair opportunity to
litigate his Fourth Amendment claim before Illinois courts where state courts
concluded he lacked standing to contest search of apartment; any theoretical
distinction between standing to raise Fourth Amendment claim and merits of that
Fourth Amendment claim is illusory); Hall v. Lockhart, 806 F.2d 165, 166 (8th
Cir.1986) (Fourth Amendment claim barred by Stone where state court denied motion
to suppress because petitioner had consented to search or alternatively had no standing
to challenge its constitutionality).

      Accordingly, we affirm.
                     ______________________________




                                           -2-